300 N.Y. 634 (1950)
In the Matter of Katherine C. Millicker, Respondent,
v.
Board of Education of Central School District No. 1 of the Towns of Carmel and Putnam Valley et al., Appellants.
Court of Appeals of the State of New York.
Argued January 3, 1950.
Decided January 12, 1950
Chester B. McLaughlin, Alfred P. O'Hara, Mario Lorenti, Willis H. Ryder and Raymond B. Costello for appellants.
James Dempsey and Bartholomew A. Moynahan for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs; no opinion.